Citation Nr: 0404666	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to Muscle Groups XIV and 
XV of the lower left extremity.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart

INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Jackson, Mississippi, 
which denied entitlement to an evaluation in excess of 30 
percent disabling for status post gunshot wound to the left 
thigh with injuries to Muscle Groups XIV and XV.  The veteran 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in June 2003.  A transcript of this 
hearing is associated with the claims file.

It appears that the veteran raised the issues of entitlement 
to service connection for posttraumatic stress disorder and 
arthritis secondary to his service-connected gunshot wound.  
These issues are referred to the RO.


FINDINGS OF FACT

1.  The residuals of perforating shell fragment wounds to 
Muscle Group XIV with  
X-ray evidence of minute scattered foreign bodies result in 
severe muscle group injury to Muscle Group XIV. 

2.  The residuals of perforating shell fragment wounds to 
Muscle Group XV result in moderately severe muscle injuries 
to Muscle Group XV.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for residuals of a 
shell fragment wound to Muscle Groups XIV and XV have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.25, 4.40, 4.45, 4.55, 4.56, 
4.132; 38 C.F.R. § 4.73; Diagnostic Codes 5314, 5315 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was notified, by means of the discussion in a 
September 2002 rating decision, July 2002 decision and 
October 2002 statement of the case (SOC), of the applicable 
law and reasons for the denial of his claim.  In a letter 
dated in July 2001, the RO advised the veteran of the VCAA 
and of the responsibilities of the VA and the claimant are in 
developing the record.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 60 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, postservice VA records, VA examination and 
private medical records.  There is no indication that there 
are any outstanding medical records or other information that 
are relevant to this appeal.  The veteran is noted to be in 
receipt of Social Security benefits based on his age, not 
disability; therefore, there are no medical records to be 
obtained from the Social Security Administration.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Evaluation

Service medical records reveal that the veteran was wounded 
in August 1944 with a perforation wound to the left thigh, 
classified as "S."  He underwent debridement of the wound, 
along with application of the sulfa and penicillin powder.  
Hospital progress notes that appear to have been taken after 
September 1944 reveal complaints of slight weakness of the 
left leg since being wounded.  He also had a small healed 
scar of the left thigh.  In March 1945 the veteran was 
wounded again in the left thigh.  The diagnosis was 
perforation wound, left thigh, classified as "(HE)."  He 
underwent debridement of the wound, along with application of 
the Anes-Procaine 1% and sulfadiazine.  An April 1945 service 
medical record revealed that the perforation wound of the 
left thigh was regarded as moderately severe.  He had a 
secondary closure of the wound under pentothal.  An October 
1945 separation examination reflects the history of a 
shrapnel wound to the left thigh in August 1944 with a 
duration of hospitalization of 43 days for treatment.  The 
separation examination documented the history of shrapnel 
wounds to the left thigh sustained in March 1945 with a 2 
month hospitalization period for treatment.  His present 
condition regarding these wounds on separation examination 
was no symptoms.  Findings on musculoskeletal examination 
included 3 scars 1 inch in diameter on the left thigh.  

Service connection was granted for residuals of shrapnel 
wounds, left thigh, muscle group XVII and assigned a 20 
percent evaluation by a March 1946 rating decision.

A May 1948 VA examination showed the history of shrapnel 
wounds in the veteran's left thigh with complaints of the 
wound stinging and burning.  In December 1948, the RO 
declared this examination inadequate.  

A January 1949 VA examination revealed complaints of the left 
leg stinging and burning in damp weather and hurting with 
prolonged standing.  The findings revealed good muscle tone 
and a normal gait.  There were 3 scars on the left thigh.  
The scar on the anterior surface at the junction of the 
middle and lower third and was 3/4 inch in diameter and was 
well healed and slightly tender.  No palpable defect was 
found in the muscle.  There were 2 scars in the upper third 
of the left thigh, scar of wound of entrance lateral and 
slightly proximal to wound of exit on the medial surface of 
the thigh.  The entrance wound measured 3/4 of an inch and exit 
wound measured 1 1/4 inch in diameter.  The course of the 
missile was slightly downward from lateral to medial and near 
the center of the thigh anterior to femur.  Both scars were 
slightly tender and there was a small amount of fibrosis 
palpable in the muscle tissue beneath.  There was no evidence 
of muscle atrophy or weakness.  Right and left leg 
measurements were identical.  There was also no evidence of 
circulatory impairment or of disturbed reflexes or skin 
sensation.  The scars were well healed, non-adherent, not 
depressed, and did not limit motion.  There was no keloid 
formation and no evidence of peripheral nerve injury or 
circulatory injury.  X-rays revealed findings of a small 
foreign body lying in the soft tissues mid thigh and inner 
side and a few minute specks of foreign body material in the 
soft tissue over the upper thigh. The diagnoses included 
scars of shell fragment wound left thigh with slight injury 
to muscle group XV and XIV with retained foreign body.

Based on these findings, the RO, in a February 1949 rating 
decision, granted a 30 percent evaluation for the wounds, 
left thigh injury with moderate injury to muscle group XIV 
and XV raised to moderately severe.  The veteran has 
continued to be in receipt of a 30 percent evaluation for 
gunshot wounds to muscle groups XV and XIV to the present 
date.  As this rating has been in effect for more than 20 
years, it is protected.  38 C.F.R. § 3.951.

An August 1994 VA examination report noted complaints of 
increased pain in the left leg with prolonged standing or 
walking.  The veteran was unsure whether the shrapnel in his 
leg was ever removed.  He walked with a slight limp on the 
left and had well healed circular scars over the lateral 
medial aspect of the proximal thigh and one well healed 
circular scar over the anterior aspect of the mid thigh.  X-
rays revealed a radiopaque foreign body in the soft tissues 
of the upper left thigh.  The impression was residuals of 
shell fragment wound, left thigh.

In June 2001 the veteran filed a claim for increased 
evaluation for his residuals of shell fragment wound to 
Muscle Groups XIV and XV of the lower left extremity.  

A July 2001 VA examination revealed complaints of pain in the 
area of his gunshot wound.  The veteran indicated that he has 
fallen several times due to this pain and used a cane for 
walking.  Examination of the left thigh showed three gunshot 
wounds.  One scar was on the anterior aspect of the 
midportion of the left thigh about 7.5 cm in diameter, 
slightly depressed and hypopigmented.  Another scar was on 
the lateral posterior aspect of the thigh above the 
midportion and the other on the lateral posterior aspect of 
the thigh above the midportion.  These two scars were 
approximately 1.5 cm in diameter, nontender, slightly 
depressed and hypopigmented.  There was no evidence of 
chronic ulceration or skin changes.  

Examination of the muscles revealed tenderness to the belly 
of the extensor muscles of the left anterior thigh.  The 
veteran could not squat with that leg due to pain in that 
area of the anterior muscle groups.  On flexion of the left 
leg, there was pain associated in the same area approximately 
midportion of the thigh.  The knee itself was without 
swelling and had normal range of motion and was stable.  The 
hip had a normal range of motion without pain.  The 
impression was pain and weakness secondary to pain in the 
muscle groups of the posterior and anterior of the left 
thigh.  

VA treatment records from 2002 reflect that the veteran was 
seen for complaints of occasional left lower extremity pain 
and poor circulation in May 2002.  He also was treated with 
injections for complaints of left hip pain and had a history 
of degenerative disease.  Left hip X rays were noted to be 
positive for degenerative changes.  

The report of the a July 2002 VA examination reflects 
complaints of increasing pain over the lateral area of the 
veteran's left thigh starting at the greater trochanter area 
of the left hip and extending down at the lateral aspect of 
the left knee.  He described the pain as deep and aching, 
resembling arthritis.  He reported that his doctor diagnosed 
arthritis in the left hip.  Examination of the wounds to the 
left thigh revealed a 1.5 cm hypopigmented scar on the 
anterior aspect of the left thigh, approximately midportion 
without any evidence of tissue loss beneath the scar.  The 
scar was nontender, with no evidence of chronic skin changes.  
There was also a slightly depressed 1 cm scar on the lateral 
aspect of the left thigh, approximately in the area of the 
upper one third and middle one third junction of the length 
of the thigh with an exit wound on the medial aspect of the 
thigh, again approximately 1 cm in diameter, hypopigmented 
and slightly depressed.  The scars were without any chronic 
skin changes and without appreciable tenderness.  There was 
no evidence of muscle or tissue loss beneath the scars.  

As far as movement of extension, flexion of the knee as well 
as flexion, extension of the hip, all muscle groups were 
without weakness or atrophy.  He had 0 degrees extension and 
120 degrees flexion of the left knee.  Regarding the left 
hip, he had 90 degrees flexion anteriorly, 20 degrees 
laterally, and extension of 20 degrees posteriorly.  He had 
10 degrees adduction.  Assessment of motor activity and 
muscle groups was difficult due to some pain and giving of 
resistance due to pain in the left hip.  There was palpable 
pain in the trochanter extending down to the lateral aspect 
of the thigh and into the knee.  With manipulation of the 
knee, there was also complaint of pain in the lateral 
compartment.  The assessment was residuals of shrapnel wound, 
left thigh and pain in the lateral aspect of the left thigh 
extending from hip to knee which was unrelated to his 
shrapnel wound.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R.§§ 4.10, 4.40, 4.45, and 4.59.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.  The intent 
of the Rating Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

With respect to the shell fragment wounds, the Board notes 
that the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate 
to evaluation of muscle injuries were revised effective July 
3, 1997.  As the veteran filed his claim in 2001, the revised 
provisions will be applied in this case. 

The revised provisions of 38 C.F.R. § 4.55, in pertinent 
part, provide that:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through- and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under DC 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle damage: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in electro- 
diagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezium and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 
C.F.R.§  4.56 (d)(4)(2003).

As noted above, the veteran's service-connected residuals of 
shell fragment wounds of the left lower extremity in Muscle 
Groups XIV and XV are currently evaluated as 30 percent 
disabling, indicating a moderately severe muscle disability 
under Codes 5314 and 5315.  In order for an increased rating 
to be assigned, the veteran must be shown to have a severe 
injury to one of the thigh muscle groups.  38 C.F.R. § 4.73, 
Codes 5314 and 5315.  The factors to be considered in 
evaluating residuals of shell fragment wounds are listed in 
38 C.F.R. § 4.56.  Under 38 C.F.R. § 4.73, Code 5314, for 
rating injury to muscle group XIV, it is noted the muscles 
function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissiat' s) band acting with muscle 
group XVII [of the pelvic girdle] in postural support of the 
body, and acting with hamstrings in synchronizing the hip and 
knee. These anterior thigh group muscles are the sartorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  A moderate disability 
warrants a 10 percent rating, a moderately severe disability 
warrants a 30 percent rating, and a severe disability 
warrants a 40 percent rating.

Under 38 C.F.R. § 4.73, Code 5315, for rating injury to 
muscle group XV, it is noted the muscles function to provide 
adduction of the hip, flexion of the hip, and flexion of the 
knee. These mesial thigh group muscles are the adductor 
longus, adductor brevis, adductor magnus, and gracilis. A 
moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.   

The Board notes that both the August 1944 and the April 1945 
wounds were perforation wounds caused by shrapnel.  In this 
case involving muscle injuries caused by a through and 
through injury, the minimal evaluation can be no less than a 
moderate injury for each muscle group.  The question exists 
whether the veteran's wounds more closely resemble the 
criteria for moderately severe muscle injury.  

One of the wounds was noted to include an entrance and exit 
wound, and there is retained shrapnel remaining in the thigh.  
Both injuries are shown to have involved hospitalizations for 
a prolonged period, with the August 1944 injury involving a 
43 day period and the March 1945 injury involving a two month 
hospitalization period.  The March 1945 wound was classified 
as "moderately severe."  No classification on severity was 
clearly indicated for the August 1944 wound.  The history of 
treatment for both wounds clearly indicates that these wounds 
involving muscle groups XV and XIV were both moderately 
severe under the criteria set forth in 38 C.F.R. § 4.56.  

Additionally, the Board notes that one of the classifications 
for a severe wound is X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.  See 38 C.F.R. § 4.56 (d) 
(4) (iii) (A).  The Board notes that the January 1949 X-ray 
evidence was significant for findings of a small foreign body 
lying in the soft tissues mid thigh and inner side along with 
a few minute specks of foreign body material in the soft 
tissue over the upper thigh.  Thus, the X-rays from January 
1949 reveal findings of multiple minute scattered foreign 
bodies that would suggest a severe wound.  

The Board finds that the present case is one in which the 
muscle group injuries are in the same anatomical region as 
the muscles in the veteran's right thigh affect the hip and 
knee functions.  In such cases, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  See 38 C.F.R. § 4.55(e).  Accordingly, the Board 
finds that veteran's residuals of shell fragment wounds to 
Muscle Groups XIV and XV warrant a 40 percent evaluation.

The Board has not been shown by medical evidence to result in 
any impairment of function beyond the loss of thigh muscle, 
limitation of hip motion, and complaints of pain, weakness, 
fatigue, and numbness contemplated in the assigned 40 percent 
evaluation for the veteran's muscle injury residuals.  
Additionally, any sensory impairment complained of by the 
veteran is located in the exact anatomical region affected by 
the shell fragment wound to the lower left extremity.  Thus, 
there is no distinct and separate manifestation of nerve 
impairment not already included in the 40 percent evaluation 
assigned for muscle damage and the Board concludes that a 
separate evaluation under 38 C.F.R. § 4.124a is not 
warranted.

Because the regulations to evaluate muscle disability do not 
take into account scarring except as a description of the 
severity of the muscle injury, the Board will consider 
whether the veteran is entitled to an additional disability 
rating under the criteria for evaluating scars. See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected. See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002). When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803 indicates that scars that are found to 
be superficial, unstable, warrant a 10 percent rating.

Diagnostic Code 7804, superficial, painful on examination 
warrants a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:
(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

In the present case, the medical evidence shows that the 
scars do not cause additional limitation of function of the 
left thigh.  The most recent medical examination shows that 
the scars are not limiting function in any way and are not 
attached.  They are well healed, non tender and are not shown 
to be unstable.  The areas in which they cover were shown to 
be 3/4 inch in diameter 3/4 of an inch 1 and 1/4 inch in diameter 
on the examination in 1949.  More recent examinations 
revealed the largest scar to be 7.5 cm on the July 2001 VA 
examination with the remaining two scars said to be 1.5 cm 
each.  This measurement of 7.5 cm may be a typographical 
error when compared to other examination reports, such as the 
one in July 2002, showing the largest scar to be 1.5 cm and 
the other two scars measuring 1 cm.  

In any event, the total area of scarring is less than 144 
square inches (929 cm) that would warrant a 10 percent rating 
for scars other than the head, neck or face.  Furthermore, 
although the scars do show some characteristics of 
disfigurement such as hypopigmentation and depression, the 8 
characteristics of disfigurement shown in Note (1) of 
38 C.F.R. § 4.118, diagnostic code 7800 are applicable only 
for disfigurement of the head, neck and face.  

Regarding the question as to whether there is any muscle 
damage, the Board notes that the muscle damage is already 
being evaluated under the diagnostic codes pertaining to 
muscle injuries.  Care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code.  This would constitute "pyramiding." 38 C.F.R. § 4.14 
(2003).

The Board finds that the preponderance of the evidence fails 
to support the assignment of an additional 10 percent rating 
for scars, under the provisions of Diagnostic Code 7804-both 
old and new.  Likewise, the evidence shows no signs of any 
bone, tendon, nerve, or vascular damage.  Thus there is no 
need to consider a higher evaluation based on such damage.  

Thus, all factors considered, the Board finds that the 
veteran's present disability picture meets the criteria for 
the assignment of a 40 percent evaluation for residuals of 
shell fragment wounds to muscle groups XIV and XV.

Notwithstanding the above discussion, a rating in excess of a 
currently assigned schedular evaluation may be granted when 
it is demonstrated that the particular disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  The Board finds that an extraschedular 
rating is not appropriate for the residuals of the shell 
fragment wounds of the Muscle Groups XIV and XV because the 
evidence does not reveal that these residuals present an 
unusual disability picture.  The medical evidence of record 
does not reveal that the appellant has received any treatment 
for his residuals of shell fragment wounds to Muscle Groups 
XIV and XV other than pain medication that he also takes for 
other disabilities.  He has not been hospitalized for the 
residuals and there is no medical evidence of record that 
demonstrates marked interference with employment. 38 C.F.R. § 
3.321.


ORDER

Entitlement to a schedular evaluation of 40 percent for 
residuals of a shell fragment wounds to Muscle Groups XIV and 
XV is granted, subject to the laws and regulations governing 
the award of monetary benefits.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



